NO. 12-16-00127-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS,                                       §   APPEAL FROM THE 145TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

SCHANDA HANDY,
APPELLEE                                                  §   NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, the State of Texas, has filed a motion to withdraw its notice of appeal, which
we construe as a motion to dismiss this appeal. No decision has been delivered in the appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.2(a).
Opinion delivered August 3, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            AUGUST 3, 2016


                                         NO. 12-16-00127-CR


                                      THE STATE OF TEXAS,
                                            Appellant
                                               V.
                                       SCHANDA HANDY,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1521643)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.